Scott, Judge,
delivered the opinion of the court.
This was an action brought by the respondent to recover possession of a tract of land claimed by her as the heir of her mother. Erom the form of the certificate of acknowledgment to the deed executed by the husband and wife, it will be seen that the same question arises in this case that was determined in the case of Chauvin’s Heirs v. Wagner, (18 Mo. Rep. 531.) The matter there settled was, that the words, “ and relinquishes her dower to the real estate therein mentioned,” contained in a certificate of acknowledgment of a married woman to a deed conveying her own estate, do not avoid the deed as to the wife.
After mature deliberation, the court has come to the conclusion, that an adherence to the opinion expressed in relation to this question, in the ease to which reference has been made, will subserve the ends of justice and conduce to the security of titles to real estate, especially when consideration is made of the want of skill in many of those to whom, from necessity, the law has been compelled to entrust the power of receiving the acknowledgment of deeds.
Experience and observation show that the error, in all these cases, is not in doing the act — not in a failure to obtain the wife’s consent in a suitable manner, but in a want of skill in certifying the manner in which it has been done.
If the case to which allusion has been made has gone farther than some others, yet, in spirit, it harmonizes with them, as all courts have felt themselves warranted in departing from the exact language prescribed by law, in order to uphold the conveyances of married women.
This question does not turn on the contents of the deed, but on the form of the certificate. The terms of the deed can impart no efficacy to the certificate, nor supply any of its defects. If the contents of the deed are sufficient to convey the estate proposed to be aliened, the only remaining inquiry is, as to the *468sufficiency of the certificate of acknowledgment. It can make no difference, then, whether it appears or not on'the face of then deed that the land conveyed was the property of the wife.
The other judges concurring, the judgment will be reversed.